Citation Nr: 0203498	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  00-04 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals 
of a radical prostatectomy for the period of June 1, 1999 to 
August 10, 1999.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel

INTRODUCTION

The appellant is a veteran who had active service from 
February 1968 to November 1970.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
1999 rating decision by the Portland, Oregon, Regional Office 
(RO) of the Department of Veterans Affairs (VA) which 
terminated a 100 percent rating for residuals of a radical 
prostatectomy and assigned a 40 percent rating for such 
disability, effective from June 1, 1999.  This was a 
schedular reduction under 38 C.F.R. § 4.115b, Code 7528.  A 
subsequent, July 2001, rating decision assigned a 60 percent 
rating for the disability, effective August 10, 1999.  The 
veteran has specified, through his representative, that he 
seeks that the 60 percent rating be effective from June 1, 
1999.


FINDING OF FACT

It is reasonably shown that from June 1, 1999 to August 10, 
1999, the veteran's residuals of a radical prostatectomy 
produced sufficient voiding dysfunction to require absorbent 
pads be changed more than four times daily.


CONCLUSION OF LAW

A 60 percent rating is warranted for residuals of a radical 
prostatectomy for the period of time from June 1, 1999, to 
August 10, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Code 7528 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that there has been substantial compliance 
with the mandates in the VCAA and implementing regulations.  
The claim has been considered on the merits.  The record 
includes service medical records, private treatment records, 
multiple VA examination reports, and VA outpatient treatment 
records.  No records outstanding have been identified.  The 
veteran has been notified of the applicable laws and 
regulations.  Discussions in the rating decisions, statement 
of the case, and supplemental statement of the case have 
informed him what he needs to establish entitlement to the 
benefits sought and what evidence VA has obtained.  Where, as 
here, there has been substantial compliance with the VCAA and 
implementing regulations, a remand for further review in 
light of the VCAA and implementing regulations would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The appellant is not prejudiced by the Board 
addressing the claim based on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1994).

Factual Background

The veteran underwent a radical prostatectomy in December 
1997 to remove an adenocarcinoma of the prostate.  He was 
discharged to home following a three day hospital stay.  A 
February 1998 rating decision granted service connection for 
the residuals of a prostatectomy and rated the disability 100 
percent.

VA outpatient records from April to October 1998 reveal 
treatment for complaints of abdominal pain.  Doctors 
recommended screening for urinary tract infections and 
aggressive treatment if any were detected.

On August 1998 VA examination, the veteran complained of some 
difficulty starting his urine stream, occasional foul 
smelling urine, nocturia five or six times a night, and 
hourly urination during the day.  He had stress and urge 
incontinence, and required two diapers a day.  Sexual 
activity ceased with surgery, and he was on injection 
therapy.  He was not undergoing any chemotherapy or radiation 
therapy.

An August 1998 rating decision proposed a reduction of the 
100 percent rating for residuals of a radical prostatectomy.

On routine follow-up with VA doctors in January 1999, the 
assessment was stress incontinence and prostate cancer, 
status post-prostatectomy.

On February 1999 VA examination, the veteran reported a 
series of urinary tract infections since his last 
examination, as well as a procedure to dilate his bladder 
neck.  He had bladder spasms triggering spontaneous 
incontinence and problems with frequency of urination.  He 
also had stress incontinence.  Sneezing or coughing caused 
leakage.  On average, he used two diapers a day.  Nocturia 
occurred two to four times a night, and during the day he 
voided every 35 to 40 minutes.  Bladder spasms and 
incontinence increased if he did not void frequently enough.  
He felt empty at times, and at other times had double voiding 
symptoms.  Sexual function problems persisted, and he 
complained of fatigue since the surgery.  The diagnosis was 
adenocarcinoma of the prostate, status post radical 
retropubic prostatectomy with recurrent urinary tract 
infections, stress and urge incontinence, impotence, and 
fatigue.

As noted, a March 1999 rating decision reduced the evaluation 
of the veteran's residuals of a radical prostatectomy from 
100 percent to 40 percent effective from June 1, 1999.

In an April 1999 letter, a treating urologist reported that 
the veteran could not continue to work as a truck driver 
because it caused him to urinate too frequently and, if he 
could not stop to urinate, wet himself.

In a letter dated in May 1999, the veteran's former employer 
stated that he could not continue to work as a driver because 
he could not drive for any length of time without stopping to 
rest.

In May 1999, a VA urologist noted that the veteran wore up to 
two diapers a day, which was the equivalent of wearing four 
to five conventional drip collectors a day.

On July 1999 VA examination, the veteran reported being free 
of urinary tract infections since February 1999.  He required 
dilatation of his bladder neck after the surgery, but the 
bladder neck remained open since then.  He complained of 
difficulty with bladder spasms, frequency of urination, and 
urinary incontinence.  The incontinence was spontaneous, and 
he used four pads per day.  There was also stress 
incontinence connected with coughing and sneezing, and 
episodes of nocturia four to five times a night.  He voided 
every 35 to 40 minutes during the day.  He had only partial 
erections on injection therapy.  The examiner commented that 
the veteran's ability to drive a truck would be affected 
because of urinary frequency and bladder spasms.  
Adenocarcinoma of the prostate, status post radical 
retropubic prostatectomy with residual incontinence and 
partial impotence was diagnosed.

An August 1999 vocational rehabilitation evaluation noted 
that the veteran reported changing adult diapers a minimum of 
four times a day.  He had poor bladder control and depending 
on his activity had to urinate two or three times an hour.  
If he sat, stood, or walked too long, bladder spasms, and 
incontinence, increased.  During the two and a half hour 
interview, the veteran went to the restroom four or five 
times.

VA outpatient records from August to December 1999 reveal 
complaints of voiding symptoms.  In August 1999, the veteran 
reported six or seven episodes of nocturia nightly, and 
increasing urgency and urge incontinence.  He used three pads 
a day, and also had some leakage with straining and coughing.  
In December 1999, he reported that his incontinence was 
worsening, and occurred without stress or awareness.  He was 
not aware of any urge, and incontinence occurred with walking 
or other minor activities.  He used four to six pads a day.  
Relatively severe stress urinary incontinence  two years 
after a radical prostatectomy was the impression.  
Consideration of an artificial urinary sphincter was 
recommended.

The veteran testified at a hearing before a decision review 
officer in July 2000.  He stated that the reports of his pad 
usage on examinations was not fully accurate.  When he was 
moving around and active, he would use five or six pads a 
day, while on less active days he would require three or 
four.  He specifically referenced the July 1999 VA 
examination, which reported use of four pads a day.

VA treatment records and examination reports subsequent to 
the period under consideration for purposes of this appeal 
indicate that the veteran's complaints of incontinence 
increased as his activity level, coughing, and sneezing 
increased.  He used five to six pads a day in August 2000, 
needed to change his sweatpants around the house several 
times an evening, and had leakage at night.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

As was noted above, the veteran a 100 percent rating for the 
veteran's postoperative prostate cancer was assigned under 
Code (governing ratings of malignant neoplasms of the 
genitourinary system).  This rating was continued until six 
months after the cessation of all therapeutic procedures.  At 
that time, a VA examination was provided, and the RO rated 
the residuals of radical prostatectomy as voiding 
dysfunction, in accordance with the note following Code 7528. 

Voiding dysfunction is rated 40 percent where the wearing of 
absorbent materials, which must be changed two to four times 
a day is required.  A 60 percent rating is assigned where the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than four times a day is required.  
38 C.F.R. § 4.115a.

In May 1999 a VA treating urologist provided a statement 
indicating that the veteran's adult diaper use was the 
equivalent of wearing four or five conventional drip 
collectors a day.  It may be assumed that a treating 
urologist would have unique perspective/expertise in this 
matter.  In July 1999, a VA examiner reported use of four 
pads per day.  In August 1999, a minimum of four adult 
diapers were being used a day.  The veteran has testified 
that his pad usage increased with activity, an allegation he 
has consistently made, and one which is corroborated by the 
medical records.  He specified that his pad usage during the 
appeal period was higher than reported by examiners because 
they did not consider his activity levels, i.e., that they 
reported pad usage when he was, for the most part, inactive.  
The veteran also avers that his use of absorbent materials 
would have been much more frequent but for the fact that he 
voided frequently to reduce drip.  This voiding frequency has 
been confirmed by examiners and other VA personnel.

The evidence of record reasonably shows that during the 
period of time in question, June 1, 1999 to August 10, 1999, 
residuals of a radical prostatectomy produced sufficient 
voiding dysfunction to require absorbent material changes 
more than four times daily.  That he ofttimes avoided such 
frequent changes through various measures such as very 
frequent voiding and use of more absorbent materials does not 
negate this fact.  Consequently, he is entitled to the 
benefit sought. 





ORDER

A 60 percent rating for residuals of a radical prostatectomy 
is granted for the period of time from June 1, 1999 to August 
10, 1999, subject to the regulations governing payment of 
monetary awards.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

